DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5-10, 12, 13, 21-26, 28, 29, 43, 45, 46, 48-52, 56-62 and 65-81 are pending. 
The instant application claims priority as a Divisional of U.S. application 15/274,046 filed 9/23/2016, now U.S. Patent 10,512,675, which claims priority to U.S. Provisional Patent Application No. 62/232,242 filed September 24, 2015, U.S Provisional Patent Application No. 62/323,182, filed April 15, 2016 and U.S. Provisional Application No. 62/365,544 filed July 22, 2016.
The first line requires updating. 
New claims 68-81 do not have support in the parent applications 62/232242 or 62/323,182 and therefore have a filing date of 7/22/2016.
Claims 1-3 and 5-9 drawn to AAV-FVIII product claims was non-elected subject matter from parent application 15/274,046. Claims 10, 12, 13, 21-26, 28, 29, 43, 45, 46, 48-52, 56-62 and 65-81 were elected as methods of using the AAV-FVIII in this parent application and hence are subjected to obviousness double patenting below. 


Information Disclosure Statement
Information disclosure statements filed 3/23/2020 and 2/30/2020 have  been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as a PCT report and foreign office action have been considered but has been crossed off of the Form 1449 as PCT reports do not constitute documents under 37 CFR 1.98.  The foreign document only provide in English as an abstract has been so indicated. 


Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The composition listed in claim 1 is responsible for the property of claim 3. Therefore, claim 3 is simply reciting functional properties held by the composition of claim 1. 
Claim 46 is objected to because of the following informalities: the preposition “of’ is inadvertently duplicated. .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim recites that the pharmaceutical composition previously claimed in claim 1 is “useful for” IV administration to a patent suffering from hemophilia A. The claim appears to be directed a process but does nt set forth any steps in involved in the process. Hence, the claim lacks clarity. 
As well, claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not a proper process claim. 
Claim 25 recites the limitation "said therapeutically effective amount of said recombinant AAV FVIII virus" in 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13, 15, 17, 19, 21, 23, 25-31, 33, 35, 37, 39, 41, 43, 44, 46, 48, 50, 52, 54 and 56-64 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of providing treatment of hemophilia A, reducing bleeding time once a bleeding episode has initiated or for increasing FVIII levels in a subject in need thereof, the method comprising peripheral intravenous administration with AAV-FVIII which comprises an FVIII coding sequence operably linked to a promoter in a formulation comprising sodium phosphate dibasic at a concentration of from about 0.1 mg/ml to about 3 mg/ml, sodium phosphate monobasic monohydrate at a concentration of from about 0.1 mg/ml to about 3 mg/ml, sodium chloride at a concentration of from about 1 mg/ml to about 20 mg/ml,
mannitol at a concentration of from about 5 mg/ml to about 40 mg/ml, and poloxamer 188 at a concentration of from about 0.1 mg/ml to about 4 mg/ml, does not reasonably provide enablement for any mode of administration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. The MPEP teaches, "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b). 
The claims are drawn to a number of recited outcomes each relying on administration of AAV5 FVIII. These include treatment of, reducing bleeding time, increasing FVIII in a patient with hemophilia A. At issue with the claims are threefold. First, the mode of administration has hampered gene therapy strategies. Hence, claiming broadly just a method of “administering” encompasses a number of known methods that do not work. Secondly, the claims are drawn to methods of administration “prior to a bleeding episode”. It is not clear how one would know when to administer as the bleeding episodes do not occur on a regular basis. Finally, the claims refer quite broadly to AAV FVIII and AAV5-FVIII-SQ wherein the nature of these virus are not clear. Either the terms are names indicating specific virus in which case a deposit or description thereto is required. Or, the terms indicate an AAV vector encoding an FVIII in which case the claims should indicate that the AAV comprises the coding sequences of FVIII with some detail such as expression control sequences. 
The specification teaches construction of a number of AAV FVIII vectors in examples 1 and 2. Specific virus were tested in Example 8 wherein the results were assessed in Rag 2-/- mice wherein IV injection i.e. tail vein infusions for up to 60 minutes were used.  
Considering the mode of treatment, the specification simply requires administration of the virus to the subject.  To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols. In the end, each designated use requires consideration of factors and methods best suited thereof. In general, the challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery (see e.g. Fumoto et al, page 16).  
At issue is the use of AAV intravenously is not successful as the immune issues and sequestration and degradation thwarts any ability to express. The specification bases the route of administration on protein methods. 

[0243] Treatment of severe HA presently consists of intravenous injection of 
plasma-derived or recombinant FVIII protein (rhFVIII) concentrates, both as 
prophylaxis 2-3 times per week, and at the time of a bleed, to prevent or 
control bleeding episodes, respectively.

Specifically, for Hemophilia A, immunogenicity if the main limitation (see e.g. Arruda, page 2252, col 2, ¶3) which is complicated by the need to reach an adequate dose wherein toxicity must be avoided. These concerns are not mimicked in animal studies sufficiently to correlate the animal results with human use. The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No
precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one  would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing
in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely,
some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)


Shanks et al, Are animal models predictive for humans? Philosophy, Ethics, and Humanities in Medicine, 2009, pages 1-20

However, studies demonstrated that IV administration of AAV5-FVIII-B-domain deleted by IV administration did not lead to immune responses. However, the doses were specific to elicit this response, 6 x 1013 vg/kg (page 2254, col 1, Arruda)
Secondly, the claims are also directed to treatment prior to a bleeding episode. This requires predicting when the subjects that would require treatment which would be highly unpredictable. The specification does not adequately teach how to effectively predict when prevention would be treated. One establishes a large genus of times for when the method is possible, however, establishing whether a person or persons actually requires the treatment is a highly unpredictable art. Screening procedures for indications of those requiring inhibition of the onset of disease are unknown and highly prejudicial leading to conditions in which those who require the treatment cannot be distinguished from those who do not.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  In this case, applicants exacerbate the unpredictability of the art by reciting subjects to be targeted for whom the disease must be prevented.
Thirdly, the AAV as claimed is simply mentioned is rejected under 35 U.S.C. 112, first paragraph, because the claims appear to refer to biological deposits and to satisfy the “how to make” requirement must specify the details of the cell line such that one of skill in the art can know what the virus is. The issue is what the broad term means. More particularly, the claims are drawn to AAV FVIII and AAV5-FVIII-SQ.  As such, this application discloses a cell lines that is encompassed by the definitions for biological material set forth in37 C.F.R. 1.801.  Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. 1.801 through 1.809. 
It is unclear that the AAV will be readily available to the public or that the written instructions are sufficient to reproducibly construct this biological material from starting materials known and readily available to the public.  Therefore, in order for a deposit to meet all criteria set forth in 37 C.F.R. 1.801 through 1.809, Applicant or Assignee must provide assurance of compliance with provisions of 37 C.F.R. 1.801-1.809 in the form of a declaration or Applicant’s representative must provide a statement.  The content of such a declaration or statement is suggested by the encoded attachment.  Because such deposit will not have been made prior to the effective filing date of the instant application, Applicant is required to submit a verified statement from a person in a position to corroborate the statement that the biological material which had been deposited is the biological material specifically identified in the applicants as filed (37 C.F.R. 1.804).  Such a statement need not be verified if the person is an agent or attorney registered to practice before the Office.  Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description. 
The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)
Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 86-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.

In response to Inquiry 1, the claimed invention is directed to a process, defined as an act, or a series of acts or steps?
As to Inquiry Two:  The claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation in the it simply requires measuring the leel of a hepatotoxicity marker and thereafter comparing it to the level prior to administration of the pharmaceutical composition of the invention. This is simply identifying a natural principle and that is the level of marker in response to an intervention.
With regards to Inquiry Three:  The claim does not include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. Dependent claims then use this level to determine of corticosteroids should be administered. This is a typical course of action following detection of hepatotoxicity. Therefore the claims lack indication of eligibility. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10, 12, 13, 21-26, 29, 43, 45, 46, 48-52, 56-62 and 65-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent 10,512,675. 
Claims 10, 12, 13, 21-26, 28, 29, 43, 45, 46, 48-52, 56-62 and 65-67 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-59 of copending application 16/411,841.
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-25 of U.S. Patent 10,512,675 and 1-59 of copending application 16/411,841.  That is, the cited claims of U.S. Patent 10,512,675 and copending application 16/411,841 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Specifically, all of the claims are drawn to treating hemophilia A using the same formulation. Methods of treating inherently encompass reducing bleeding. . 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,512,675 and copending application 16/411,841, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,512,675 and copending application 16/411,841, and thus improperly there would be possible harassment by multiple assignees.
The rejection in part is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/ Primary Examiner, Art Unit 1633